                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                     Case No. 4:20-cr-00191-DCN
                        Plaintiff,
                                                    MEMORANDUM DECISION AND
          v.                                        ORDER

  JOSHUA NATHAN KELLY,

                        Defendant.


                                     I. INTRODUCTION

       Pending before the Court is Defendant Joshua Kelly’s Motion to Suppress. Dkt. 17.

On February 24, 2021, and March 9, 2021, the Court held oral argument. The parties filed

closing argument briefs on March 19, 2021, and the Court then took the matter under

advisement. For the reasons outlined below, the Court finds good cause to DENY the

motion.

                                     II. BACKGROUND

       On July 15, 2020, Officers Kevin Goms and Tyler Howard went to a house located

at 320 E. 15th Street, in Idaho Falls, Idaho to investigate a previous theft case with a suspect,

Anthony Hoff, who resided there. Upon arriving at the house, the officers observed a tan

Buick sedan without license plates parked in the driveway. The car’s trunk and driver’s

door were open. An unknown male was leaning over in the vehicle and next to the vehicle.


MEMORANDUM DECISION AND ORDER - 1
As the officers approached, the unknown male (later identified as Joshua Kelly) stood up

and moved towards the side of the residence. Officer Goms walked to the driveway and

observed Kelly standing at the back of the driveway wearing blue jean shorts, a white tank

top, and a face mask. At that time Kelly looked at Officer Goms, and then stepped into the

backyard. Officer Goms walked to the backyard to see if Kelly was back there, or if the

homeowner was out back with him. Kelly was not back there, and Officer Howard

informed Officer Goms that Kelly was seen running northbound on Emerson Avenue.

Nearby officers were contacted and asked to assist in finding Kelly.

      Officer Goms again observed the tan Buick that was located part way up the

driveway. A second car was parked at the end of the driveway. There was space between

the two vehicles. On the Buick, the driver’s side front and back doors were open. The trunk

was also open. A backpack was observed on the ground near the Buick.

      Officer Goms knocked on the front door to contact the homeowner or resident of

the house. Officer Howard stood directly across the driveway from the front door, near the

Buick, while Officer Goms knocked multiple times. This was done for officer safety

reasons so that Officer Howard could maintain a full visual given an unknown person had

just fled. Officer Howard informed Officer Goms that there was a gun visible in the

backpack. Officer Goms walked over to the driver’s side of the car and observed the butt

of the gun was sticking out of the backpack.

      Immediately after observing the gun, Officer Goms knocked on the front door

several more times to locate the possible owner of the gun. After no one answered, Officer

Goms suggested running the registration on the Buick to see to whom it belonged.


MEMORANDUM DECISION AND ORDER - 2
Approximately a minute and half after observing the gun, Officer Howard picked up the

backpack and carried it to the hood of the car. Officer Goms continued to knock on the

front door to contact anyone at the house who might know about the gun.

       After several attempts to contact the occupants of the residence or owner of the gun

at the front door, Officer Goms walked to the back yard. He proceeded quickly to the back

door and knocked several times. He waited for a few moments with no response before

walking back towards the front of the house and knocking on the front door again. Officer

Howard proceeded to examine the contents of the backpack, locating a second firearm and

a large amount of suspected controlled substances. The officers were then advised by

dispatch that the firearm was reported stolen. Officer Goms told Officer Howard that he

believed the male might have been “Josh Kelly.” Officer Goms was familiar with Kelly

and knew that he had active felony warrants for his arrest at the time.

       The officers remained in the driveway for some time before they packaged the

firearms into evidence bags and secured them. After the guns were secured, the officers

left the area.

       Officer Goms returned to the home a short time later and observed an individual in

the tan Buick. Officer Goms identified the individual as Kelly— the same male who had

fled from the residence earlier. When Officer Goms attempted to contact Kelly, he ran

away from Officer Goms a second time. After a chase, Kelly eventually surrendered

himself to the police.

       In a later interview under Miranda, Kelly told police that the Buick was not his, but

later admitted that he had been driving it for the past few days and that it belonged to a


MEMORANDUM DECISION AND ORDER - 3
female named Alicia. Kelly said he went to the house because he did not have anywhere

else to go. He told police that he knocked on the door and no one responded. He also told

police he tried to use a code to enter, but it did not work. He began placing his items in his

car. Kelly initially denied ownership of the backpack, but later admitted that it was his. He

denied knowledge of the firearms and controlled substances located in the backpack.

                                    III. DISCUSSION

       The Fourth Amendment to the United States Constitution guarantees “[t]he right of

the people to be secure in their persons, house, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. The Fourth Amendment requires

suppression of evidence that is the fruit of unlawful police conduct. Wong Sun v. United

States, 371 U.S. 471, 484 (1963).

   A. Lack of Standing

       The Government argues that Kelly lacks standing in this matter because, during a

post arrest interview, Kelly did not list 320 E. 15th Street as his residence, he made the

statement to the police that “he had nowhere else to go,” and when he got to that residence,

he knocked on the door and no one answered.

       At the evidentiary hearing, Kelly called two witnesses, Kiah Ritter and Bree

Klungness. Each witness testified that Kelly resided at 320 E. 15th Street. Ms. Ritter said

that she was a roommate of Kelly’s and that they shared the basement. Ms. Ritter also

signed an Affidavit wherein she provided a copy of a Lease Agreement, dated June, 2020,

that was signed by Kelly and the owner of the home, Anthony Hoff.

       Ms. Klungness testified that she gave Kelly a ride in June, 2020, to move some of


MEMORANDUM DECISION AND ORDER - 4
his personal items into the 15th Street residence. Ms. Ritter testified that after she was

released from the east Boise Women’s Work Center, on or about May 22, 2020, she moved

into the 15th Street house. According to Ms. Ritter, Kelly was already living at the 15th

residence when Ritter moved in. There are some inconsistencies as to whether Kelly was

actually living at the residence in the summer of 2020. Ms. Ritter provided a Lease

Agreement, dated June 6, 2020. However, the agreement lists the term of the lease as

“12:00 noon on June 1, 2019 and ends at 12:00 noon on June 7, 2020. See Dkt. 23-1. This

Lease Agreement, if taken on its face, is contradictory to the testimony provided by Ms.

Klungness and Ms. Ritter1. Ms. Ritter went on to testify that Kelly was still a resident at

the time of Kelly’s arrest on July 15, 2020.

        The Supreme Court has held an overnight guest has a reasonable expectation of

privacy in a friend’s residence even though he has no legal interest in the premises and

does not have legal authority to determine who may enter the household. Minnesota v.

Olson, 495 U.S. 91, 96–97 (1990). At this point, the Court cannot determine if Kelly was

a resident, an overnight guest, or simply a friend coming over to do his laundry.2 Viewing

the totality of the circumstances, which includes a conflict of facts on this issue, the Court

is going to weigh on the side of caution and assume for sake of argument that Kelly has



1
  That said, Ms. Ritter’s testimony is more consistent with the term in the Lease Agreement. That is that
Kelly was already living there in May, 2020, when she was released from prison. It would make more sense
for him to live at the 15th Street residence in May, 2020, because his lease was not up until June 7, 2020 at
noon.
2
 The government argues that during the booking process, Kelly listed a different address as his residence,
which is his mother’s residence, and that during his post-Miranda interview, he told detectives that he was
at Hoff’s to do his laundry.


MEMORANDUM DECISION AND ORDER - 5
standing to assert the protection of the Fourth Amendment.

   B. Curtilage

       Accordingly, the Court next addresses the issue of curtilage. Kelly argues that

Officers Goms and Howard breached his privacy rights in the curtilage of the home by

wandering from the doorstep path, across the driveway and to the grassy area between the

two homes. The Court must first determine if the grassy area, where the backpack was

found is considered an extension of the home or “curtilage.” In United States v. Dunn, 480

U.S. 294 (1987), the Supreme Court reaffirmed that the Fourth Amendment protects

the curtilage of a house and “the extent of the curtilage is determined by factors that bear

upon whether an individual reasonably may expect that the area in question should be

treated as the home itself.” Id. at 300. The Dunn Court identified four principal factors that

should be applied in determining what portion of the property is included with

the curtilage of the home. Id. at 301. These factors are:

       1. The proximity of the area claimed to be curtilage to the home;

       2. Whether the area is included within an enclosure surrounding the home;

       3. The nature of the uses to which the area is put; and

       4. The steps taken by the resident to protect the area from observation by people
          passing by.

       Applying these factors to the grassy area where the backpack was found, the Court

concludes that the backpack was not within the curtilage of the home. First, the grassy area

was located between the driveway of the home in question and the neighboring home.

Thus, the distance of the grassy area from the home weighs against it being curtilage.


MEMORANDUM DECISION AND ORDER - 6
Second, the grassy area was not enclosed. Although there was a very short fence to the left

of a shed/garage by the grassy area, a reasonable person would believe that this was the

next-door neighbor’s attempt to “mark” their backyard property line. Simply put, the grassy

area was not enclosed, which weighs against the area being curtilage Third, there is nothing

stored on the grassy area between the two houses. It appears to simply be an area that is

used to separate the two properties. Thus, the nature of the area indicates that it is not

curtilage. Fourth, neither homeowner did anything to shield or protect that area from

observation by people passing by. A person walking on the sidewalk could observe

anything left on that grassy area, meaning the final factor demonstrates that the grassy area

is not curtilage Therefore, under the Dunn factors, the grassy area near the driveway is not

curtilage, and anything found there would not be afforded the curtilage protection due

under the Fourth Amendment.

   C. Trespass

       As the Court has determined that the grassy area is not curtilage, the Court will now

address whether Officers Goms and Howard trespassed on the property to obtain the

backpack. The defense acknowledges that exigent circumstances such as hot pursuit can

justify warrantless entry onto a home’s curtilage. However, the Government must show

that: (1) the officers had probable cause to search the home; and (2) exigent circumstances

justified the intrusion. United States v. Struckman, 603 F.3d 731, 739 (9th Cir. 2010).

Officer Goms and Howard did not have probable cause to arrest Kelly when he ran away

as they didn’t even know who he was at the time. They also could not secure a search

warrant because they were told that they did not have enough evidence to secure one for


MEMORANDUM DECISION AND ORDER - 7
the home. No exigent circumstances existed. The officers did not perform their search of

the curtilage for officer safety; they did it to find evidence. Dkt. 17, at 17–18.

       For its part, the Government argues that Officers Goms and Howard were at the

house to conduct a police investigation into the owner, Anthony Hoff. Officer Goms

initially walked into the backyard through an open gate, believing that the person he was

looking for might be in the backyard. After a brief scan of the backyard, Officer Goms

walked back to the front of the house and knocked on the front door. A few minutes later

the backpack with the gun was observed by Officer Howard, who was standing on the

driveway across from the front door. These actions are not inconsistent with what citizens

would expect from law enforcement attempting to talk to someone they think may have

been involved in a crime and certainly justify their initial presence at the residence. Dkt.

20, at 11.

       The term “‘hot pursuit’ means some sort of chase.” United States v. Santana, 427

U.S. 38, 43 (1976). One could argue that other officers who pursued Kelly were in “hot

pursuit”, but Officers Goms and Howard were not. There was not a chase. Officer Goms

simply followed him to the backyard where he disappeared. Officer Goms looked around

and then came out of the backyard to the driveway. The backyard of a house has repeatedly

been held to be within the curtilage of a house and thereby protected from a warrantless

search under the Fourth Amendment. United States v. Van Dyke, 643 F.2d 992, 994 (4th

Cir. 1980); Fixel v. Wainwright, 492 F.2d 480, 483 (5th Cir. 1974); United States v. Davis,

423 F.2d 974, 976 (5th Cir. 1970). The bottom line is that exigent circumstances did not

exist for Officer Goms to continually go in and out of the backyard, and later take a laundry


MEMORANDUM DECISION AND ORDER - 8
hamper out of the backyard and place it on the driveway where he eventually went through

the contents of the hamper and found meth. That said, Kelly was not charged with anything

that was found in the hamper.

       Kelly also argues that in order for Officer Howard to find the backpack that he had

to trespass on the driveway to reach the grassy area. Officer Howard testified that he was

in the driveway for officer safety reasons. Officer Goms was the contact officer and was

knocking on the front door of the house. Officer Howard was the cover officer. His primary

job as the cover officer was to protect Officer Goms by making sure he could observe the

houses to the side of them, the street, and what was in front of them from where he was at.

From his position, he observed that the driver door of the tan Buick was open, the trunk

was open, and that a firearm was stuck in the side pocket of a backpack with the handle

sticking up. See Dkt. 28, at 11–12.

       A warrant is not required to observe readily visible items within the curtilage, and

“officers [need not] shield their eyes when passing by a home on public thoroughfares.”

California v. Ciraolo, 476 U.S. 207, 213 (1986). This Court has already ruled that the

grassy area to the left of the driveway does not meet the curtilage test under the Dunn

factors. The test in each case should be that of reasonableness, both of the possessor’s

expectations of privacy and of the officers’ reasons for being on the driveway. United

States v. Magana, 512 F.2d 1169, 1171 (9th Cir. 1975). Under the circumstances of this

case, the Court finds no reason to suggest that the Officers were deviating from standard

safety protocols and concludes that they were not trespassing.




MEMORANDUM DECISION AND ORDER - 9
   D. Abandonment of Backpack

       Kelly argues that even if the officers saw a gun sticking out of the backpack, they

did not have probable cause to search. Idaho and federal constitutions guarantee a person’s

right to keep and bear arms…Given these protections and the holding in U.S. v. Brown,

925 F.3d 1150, 1157 (9th Cir. 2019), a gun’s mere presence cannot justify its seizure or a

search.” Dkt. 17, at 19.

       The Government argues that Kelly abandoned the backpack and contents when he

left it, ran away from the area, and initially denied ownership of it. Persons who voluntarily

abandon property do not have standing under the Fourth Amendment. United States v.

Nordling, 804 F.2d 1466, 1469 (9th Cir. 1986). Officer Goms and Howard reasonably

believed that the backpack was abandoned in the grassy area…Here, when the officers

approached the house, they observed [Kelly] standing on the driver’s side of the car, near

the rose bushes on the neighboring property and in the same approximate location where

the backpack was later found. [Kelly] walked away from the area and eventually fled from

the property without the backpack. He could have just as easily taken it with him when he

ran but he chose not to. This supports the reasonable conclusion by the officers that the

backpack was abandoned. Dkt. 20, at 12.

       The Government additionally argues that Anthony Hoff, who was the owner of the

home and the suspect the officers were looking for, was a known convicted felon. Leaving

a firearm unattended on the property where the occupants were known to the police to have

been involved in a violent crime is reckless. Indeed, the very nature of an unattended

firearm exposed and within easy reach of any passerby raised a significant community


MEMORANDUM DECISION AND ORDER - 10
caretaking responsibility on behalf of Officers Goms and Howard and required them to

secure the firearm and attempt to locate the owner.

       Warrantless searches by law enforcement officers “are per se unreasonable under

the Fourth Amendment—subject only to a few specifically established and well-delineated

exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967) (emphasis added). One

exception to the Fourth Amendment’s warrant requirement is the “community caretaking”

exception. Cady v. Dombrowski, 413 U.S. 433, 441 (1973). In Cady, the Supreme Court

upheld a warrantless search of a vehicle, even though no probable cause existed to believe

the vehicle contained illegal evidence, where the sole justification for the search was the

caretaking function of the police to protect the community’s safety. Id. at 436.

       Here, the officers’ search of the backpack in the grassy area was reasonable on two

grounds: the community caretaking doctrine and the plain view doctrine. First, it is

common sense that if there is a gun hanging out in plain view with no one around to “take

care” of it, law enforcement may secure that gun for protection of life. Additionally, the

“plain view” doctrine has been applied where a police officer is not searching for evidence

against the accused, but nonetheless inadvertently comes across an incriminating object,

which is precisely what occurred in this case. See Harris v. United States, 390 U.S. 234,

236 (1968). Goms and Howard testified that they attempted several times to locate

someone in the house. The body cam footage shows multiple attempts by Goms to get

someone to come to the front door. No one answered the door. It was reasonable for the

Officers to secure that firearm. Reasonableness “depends on a balance between the public

interest and the individual’s right to personal security free from arbitrary interference by


MEMORANDUM DECISION AND ORDER - 11
law officers.” United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975) (citations

omitted).

      Moreover, the 15th Street home was located on a busy street. During the law

enforcement video, you can see cars going up and down that road. There is an apartment

complex across the street, and at some point, a pedestrian walked on the sidewalk by the

grassy area where the gun was found. It is reasonable to conclude that the gun posed a

danger to public safety and citizens would expect law enforcement to secure the firearm to

protect them from any danger that gun could pose.

      Kelly chose to leave his unattended backpack when he walked away from the

officers. While the officers attempted to locate him at the residence, they did so

unsuccessfully. Goms attempted to get a warrant from the Bonneville County Prosecutor’s

Office to enter the home. However, the Prosecutor declined to get a warrant at that time.

“[W]arrants are generally required to search a person’s home or his person unless ‘the

exigencies of the situation’ make the needs of law enforcement so compelling that the

warrantless search is objectively reasonable under the Fourth Amendment.” Mincey v.

Arizona, 437 U.S. 385, 393–394 (1978). In short, exigent circumstances existed to secure

the backpack to protect the public. The Government has met the requirements under the

community caretaking exception to the Fourth Amendment requirement to obtain a

warrant. Accordingly, while the Court assumed Kelly has standing in this case, the Court

finds that the grassy area was not part of the curtilage of the home. As well, Kelly

abandoned a backpack that contained a gun that could be seen in plain view. Exigent

circumstances existed for Goms and Howard to secure that backpack. The Court therefore


MEMORANDUM DECISION AND ORDER - 12
DENIES Kelly’s Motion to Suppress.

                                     IV. ORDER

      IT IS HEREBY ORDERED:

   1. Kelly’s Motion to Suppress (Dkt. 17) is DENIED.


                                            DATED: May 25, 2021


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
